Title: To John Adams from James McHenry, 31 March 1800
From: McHenry, James
To: Adams, John



War Department 31 March 1800.

The Secretary of War in compliance with the desire of the President communicated through the Secretary of State, has the Honour respectfully to submit the following facts and opinions in the case of Captain Levin Jones, against whom a bill has been found by a Grand Jury for Murder.
It is respectfully conceived that the Prerogative of granting a nolle prosequi ought not to be exercised but with great caution and on the fullest information that, from the Nature of the case, can be obtained; especially after an indictment found for the atrocious crime of Murder. An Application is made to the President, by a number of respectable Merchants of the City of Baltimore, for a nolle prosequi for Captain Levin Jones indicted  Court for the State of Maryland at November term last past, for the murder of William Davis, a Gunner on board of the Brig called the David Stewart, of which the said Jones was Commander.
The Ground of this application is ten Depositions taken before the Consul of the United States at Gibraltar, on the eighteenth day of March last, (1799). The applicants declare “that the character of Captain Jones is strictly entitled to esteem for his uniform observance of integrity and general propriety.”
1. It appears that the Brig David Stewart sailed from Leghorn on the twenty third of February 1799 for Baltimore; that there were then on board of the said Brig (besides Captain Jones) two mates, the first called Bailey and the second William Church—Three passengers Daniel Adlington, Nathaniel Sherman, and Antonio Pavlovich (or Cavolovich), William Davis, Gunner; Antonio Aschiero—Boatswain and about seventeen Seamen; the names of seven of whom were Yankee Bill, William Tall, William Tittle, John Aspridge, John Morris, Washington Jones and John Hodson, called a Boy, and about ten others names unknown in all about twenty five or twenty six.
2. It appears that on the 24th. of February 1799, Captain Jones killed William Davis, and Captain Jones alledged that on that day said Davis and seven others mutinied, and that he killed Davis for that cause. It appears that Capt. Jones put two of the Mutineers, Yankee Bill whom he had wounded, and William Tittle on Board of Capt. Lasher; that three others of the mutineers, whose names also are unknown, were, put in Irons on board the Brig; and that ten others of them, names unknown, were pardoned by Capt. Jones.
3. It appears that the Brig David Stewart arrived at Gibraltar on the eleventh of March, 1799.—that ten depositions were taken at Gibraltar on the eighteenth of the same month, of the following persons, to wit; Captain Christopher Lasher, Commander of the Ship Elizabeth, Antonio Cavolovich and Daniel Adlington, Passengers. Antonio Aschiero, Boatswain, John Morris, William Tall and John Aspridge Mariners, and on the nineteenth, William Church second Mate, Nathaniel Sherman Passenger and Washington Jones Mariner on board the said Brig.
4. It appears that the Mutineers had neither Arms nor Weapons, and that there was then on board the Brig Captain Jones, who was armed, three passengers, his two mates, ten or twelve Seamen, Captain Lasher and the Crew of his Boat in all about twenty.
5. It appears that Captn. Jones was indicted at Baltimore at last November term, that he fled from Justice, and has not delivered himself up.
6. It does not appear that the above depositions were taken in consequence of any application to Lord St. Vincent. It was not appear why the deposition of Bailey, the first mate, and the other Seamen were not taken, and it is probable that Capt. Jones was at Gibraltar when the depositions were taken.
7. It does not appear on whose testimony the indictment was found against Capt. Jones, which can be ascertained by comparing the names on the Indictment with the shipping articles.
8. It does not appear from Capt. Lasher’s Deposition that there was a mutiny when he was on board.
9. The facts stated by Antonio Cavolovich, Antonio Aschiero and John Morris, do not amount to a mutiny; but their opinion of the plan to possess themselves of the Brig, if well founded, is a strong circumstance: the evidence of John Morris of the Conspiracy, is also corroborative of that intention.
10. The Facts stated by William Tall and John Aspridge, do not amount to a mutiny, altho’ the declaration of William Davis was most outrageous and violent.
11. The facts stated by Daniel Adlington shew that there was no mutiny, but that there was a great disobedience of Orders and that the Resistance of Davis was to prevent his being put on board Captn. Lasher.
12. The facts stated by William Church, Nathaniel Sherman and Washington Jones, are more full than any others, but still it may be doubted whether they amount to a mutiny.
13. All the depositions were taken ex parte.
14. It is very probable that all or most of the witnesses came to Baltimore, and their depositions ought to have been taken in that City.
On the whole, the Secretary is respectfully of opinion that before a nolle prosequi should issue, there should be further inquiry which can be procured from Baltimore, from the Attorney of the District and others. The character given to Captn. Jones has no relation to the Subject. It is said that the Justice, who issued the Warrant against Captn. Jones, took Bail, and that he remained in Baltimore until the Indictment was found.
All which is most respectfully submitted.

James McHenry